CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “biasing mechanism” (in claims 4 and 16); “first biasing mechanism” and “second biasing mechanism” (in claims 7 and 17).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lukas M. Baldridge (reg. #: 65187) on 25 March 2022.

The application has been amended as follows: 


Claims
The following listing of claims shall replace all prior listings and versions:

1.	(Currently Amended) An exhaust valve rocker arm assembly operable in an engine braking mode, the exhaust valve rocker arm assembly comprising:
	a rocker arm configured to rotate about a rocker shaft defining a pressurized fluid supply conduit, the rocker arm having a fluid supply passage defined therein;
	an engine brake capsule disposed in the rocker arm and in fluid communication with the fluid supply passage, the engine brake capsule configured to selectively move from a retracted position to an extended position where the engine brake capsule engages and partially opens an exhaust valve to perform a bleeder brake operation; 
	a transverse bore formed in the rocker arm and extending transversely across a body of the rocker arm; 
	a reset pin assembly configured to selectively drain fluid from and reset the engine brake capsule, the reset pin assembly including a reset pin slidingly disposed within the transverse bore; and
a fixed shoulder formed on a fixed rocker housing, the fixed shoulder configured to be selectively engaged by the reset pin assembly when the rocker arm rotates downward toward the exhaust valve during a main exhaust event, to thereby actuate the reset pin assembly and facilitate draining the fluid from the engine brake capsule.
 

2.	(Previously Presented) The exhaust valve rocker arm assembly of claim 1, wherein the engine brake capsule is disposed in a capsule bore formed within the rocker arm, wherein the transverse bore extends along an axis generally perpendicular to an axis of extension of the capsule bore.  

	3.	(Currently Amended) The exhaust valve rocker arm assembly of claim 1, wherein the reset pin is arranged entirely outside of the fluid supply passage that extends between the fluid supply conduit and the engine brake capsule. 

	4.	(Original) The exhaust valve rocker arm assembly of claim 2, wherein the reset pin assembly further includes a biasing mechanism configured to bias the reset pin into a closed position such that the reset pin acts as a spool valve and blocks a fluid outlet conduit formed in the rocker arm.

	5.  	(Previously Presented) The exhaust valve rocker arm assembly of claim 1, wherein the rocker arm further includes a fluid outlet conduit in fluid communication with the engine brake capsule, the fluid outlet conduit configured to drain the fluid from the engine brake capsule via the reset pin assembly.  

6.	(Original) The exhaust valve rocker arm assembly of claim 1, wherein the engine brake capsule includes a plunger slidingly disposed within the rocker arm. 

7.	(Previously Presented) The exhaust valve rocker arm assembly of claim 1, wherein the engine brake capsule includes a check ball assembly comprising a check ball, a first biasing mechanism configured to bias the check ball into a sealing position to seal the fluid supply passage, and a second biasing mechanism configured to bias a plunger into a retracted position within a bore defined in the rocker arm.

8.	(Currently Amended) The exhaust valve rocker arm assembly of claim 1, wherein the rocker arm further includes an outlet conduit having a first end fluidly coupled to the engine brake capsule, and an opposite second end configured to drain the fluid from the rocker arm, wherein the outlet conduit is a straight passage between the first and second ends.

9.	(Canceled)

10.	(Original) The exhaust valve rocker arm assembly of claim 1, further comprising a controller configured to generate a backpressure inside an exhaust manifold to reopen the exhaust valve.

11.	(Previously Presented) The exhaust valve rocker arm assembly of claim 10, wherein the controller is configured to generate the backpressure by closing at least one of a butterfly valve and a variable geometry turbocharger. 

12.	(Currently Amended) A valvetrain assembly comprising:
a rocker housing including a fixed shoulder fixed to the rocker housing;
a rocker shaft received within the rocker housing;
a rocker arm assembly configured to rotate about the rocker shaft; and
a pushrod configured to selectively engage and rotate the rocker arm assembly about the rocker shaft to engage and open an exhaust valve,
	wherein the rocker arm assembly comprises:    
a rocker arm having a fluid supply passage defined therein;
an engine brake capsule disposed in the rocker arm and in fluid communication with the fluid supply passage, the engine brake capsule configured to selectively move from a retracted position to an extended position where the engine brake capsule engages and partially opens the exhaust valve to perform a bleeder brake operation; and
a reset pin assembly configured to selectively engage the fixed shoulder when the rocker arm rotates downward toward the exhaust valve during [[the]] a main exhaust event to thereby drain fluid from and reset the engine brake capsule.   

13.	(Previously Presented) The valvetrain assembly of claim 12, further comprising: 
a camshaft having a lift profile configured to engage and cause upward movement of the pushrod; and
a hydraulic lash adjuster lifter implemented between the camshaft and the pushrod. 

14.	(Canceled) 

15.	(Previously Presented) The valvetrain assembly of claim 12, wherein the rocker arm further includes a fluid outlet conduit in fluid communication with the engine brake capsule, the fluid outlet conduit configured to drain the fluid from the engine brake capsule via the reset pin assembly. 

16.	(Currently Amended) The valvetrain assembly of claim 12, wherein the reset pin assembly comprises: 
a reset pin slidingly disposed within a transverse bore formed in the rocker arm; and
a biasing mechanism configured to bias the reset pin into a closed position such that the reset pin acts as a spool valve and blocks a fluid outlet conduit formed in the rocker arm.
    
  17.	(Original) The valvetrain assembly of claim 12, wherein the engine brake capsule comprises: 
a plunger slidingly disposed within the rocker arm; and
a check ball assembly having a check ball, a first biasing mechanism configured to bias the check ball into a sealing position to seal the fluid supply passage, and a second biasing mechanism configured to bias a plunger into a retracted position within a bore defined in the rocker arm.

18.	(Currently Amended) A method of operating a valvetrain assembly having an exhaust rocker arm assembly comprising a rocker arm configured to rotate about a rocker shaft defining a pressurized fluid supply conduit, the rocker arm having a fluid supply passage defined therein, an engine brake capsule disposed in the rocker arm and in fluid communication with the fluid supply passage, the engine brake capsule configured to selectively move from a retracted position to an extended position where the engine brake capsule engages and partially opens an exhaust valve to perform a bleeder brake operation, and a reset pin assembly configured to selectively drain fluid from the engine brake capsule, the method comprising:
activating an engine braking mode by closing one of a butterfly valve and a variable geometry turbocharger to generate backpressure inside an exhaust manifold;
opening the exhaust valve with the generated backpressure along with in-cylinder pressure to momentarily create lash;
supplying pressurized fluid via the fluid supply conduit and the fluid supply passage to the engine brake capsule to thereby expand the engine brake capsule into the extended position to compensate for the lash and hold the exhaust valve open; 
maintaining the exhaust valve partially open for a predetermined time via the engine brake capsule in the extended position; and
when the rocker arm rocks downward toward the exhaust valve in response to a camshaft lift profile, engaging the reset pin assembly with a fixed shoulder of a fixed rocker housing to thereby drain fluid from the engine brake capsule and reset the engine brake capsule to the retracted position.

19.	(Currently Amended) The method of claim 18, wherein said maintaining the exhaust valve partially open comprises performing a full-cycle bleeder brake operation. 

20.	(Canceled) 

21.	(Currently Amended)	The method of claim 18, wherein said resetting the engine brake capsule to the retracted position is performed during an exhaust stroke after bottom dead center (BDC) and prior to a next occurring top dead center (TDC).  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the rocker arm assembly of claim 1, the inclusion of:
“a fixed shoulder formed on a fixed rocker housing, the fixed shoulder configured to be selectively engaged by the reset pin assembly when the rocker arm rotates downward toward the exhaust valve during a main exhaust event” was not found.
In the valvetrain assembly of claim 12, the inclusion of:
“a reset pin assembly configured to selectively engage the fixed shoulder when the rocker arm rotates downward toward the exhaust valve during a main exhaust event” was not found.
In the method of claim 18, the inclusion of:
“when the rocker arm rocks downward toward the exhaust valve in response to a camshaft lift profile, engaging the reset pin assembly with a fixed shoulder of a fixed rocker housing” was not found.
The prior art of Yang (US 2014/0182536) teaches a rocker arm assembly comprising a rocker arm including an engine brake capsule, a transverse bore configured to receive a reset pin assembly, and a fixed shoulder formed on a fixed rocker housing, the fixed shoulder configured to be selectively engaged by the reset pin assembly when the rocker arm rotates upward away from the exhaust valve.  The prior art, however, does not fairly teach or suggest arranging the fixed shoulder such that the reset pin assembly engages the fixed shoulder when the rocker arm rotates downward toward the exhaust valve during a main exhaust event as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746